Name: Council Regulation (EC) No 2331/98 of 22 October 1998 amending Regulation (EC) No 950/97 on improving the efficiency of agricultural structures
 Type: Regulation
 Subject Matter: agricultural structures and production;  farming systems;  Europe;  civil law;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities 30. 10. 98L 291/10 COUNCIL REGULATION (EC) No 2331/98 of 22 October 1998 amending Regulation (EC) No 950/97 on improving the efficiency of agricultural structures THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parlia- ment (2), Whereas special provisions have been adopted for application of the compensatory allowances provided for in Regulation (EC) No 950/97 (3) in less-favoured areas in Portugal; whereas, in view of the situation as regards agri- cultural structures in that country, the provisions on improving that situation should be extended in an appro- priate manner, HAS ADOPTED THIS REGULATION: Article 1 Article 39 of Regulation (EC) No 950/97 shall be replaced by the following: Article 39 Compensatory allowances as provided for in Article 17 may be granted until 31 December 1999 to farmers farming at least one hectare of utilised agricultural area in mainland Portugal.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 22 October 1998. For the Council The President W. MOLTERER (1) OJ C 281, 10. 9. 1998, p. 12. (2) OJ C 328, 26. 10. 1998. (3) OJ L 142, 2. 6. 1997, p. 1.